DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a), which states "The drawings must show every feature of the invention specified in the claims".  
Therefore, the limitation "notches adapted to mate with corresponding notches” (claims 4 and 13) must be shown or the features canceled from the claims.  Since the above noted features appear to be critical to invention novelty, a detailed illustration is essential for a proper understanding of the invention (see 35 USC 1 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
More particularly the limitation "notches adapted to mate with corresponding notches” (claims 4 and 13) was not expressly/originally disclosed and thus constitutes new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation "the steering wheel gear includes a plurality of notches adapted to mate with corresponding notches on a hub” (claims 4 and 13) is unclear in two respects:
It is unclear whether “a hub” is to refer to the same element as the previous “a stationary hub” recited in claims 1 and 10, or to an additional element.2
It is unclear how “notches can be adapted to mate with notches” reads on applicant’s invention.  The exact phraseology is not set forth in the original written description and the figures fail to depict such explicit interaction.  Further, note that commonly known connections in the art (e.g., spline connections) rely on notches mating with projections rather than with other notches.  It is impossible to determine what structure the claims define.  
The nature of clarity issues above forbid application of the prior art to claims 4 or 13 in the 35 USC 102 or 35 USC 103 rejections elsewhere below since such would require an improper speculative assumption as to the full meaning and scope of the claims.3  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Oki US5072628.
Claim 1.  Oki discloses (for example fig.2) an apparatus comprising: a housing (38 and “B” in marked-up figure 2 below); a column gear (29) positioned within the housing and adapted to be fixed to a steering column, wherein the column gear has a first diameter, rotates about a first axis (axis of 29 labeled “A” in marked up figure 2 below), and has teeth (teeth of 29 engaged with 24) along its perimeter; a steering wheel gear (18) positioned within the housing and spaced apart from the column gear and adapted to be coupled to a steering wheel, wherein the steering wheel gear has a second diameter, rotates about a stationary hub (15) having a second axis (central axis of 15), and has teeth (teeth of 18 engaging 24) along its perimeter; and a single transfer gear (24) positioned within the housing, wherein the single transfer gear has teeth (teeth of 24 located at 18 and 27) along its perimeter and rotates about a third 

    PNG
    media_image1.png
    486
    558
    media_image1.png
    Greyscale

Claims 6-10 and 15-17 are anticipated by Oki in a manner that flows naturally from the above explanations of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menjak US6997076 and Oki US5072628.
See the explanations of Menjak, Oki and the modification rationale set forth in the previous 11/20/2020 Office action (incorporated herein by reference).  
Regarding applicant’s newly added limitation “and wherein the first axis and the second axis are parallel and spaced apart by a non-zero distance” (claims 1 and 10) the examiner notes that Oki teaches such non-zero spacing to have been well known (see the Oki 35 USC 102 rejection elsewhere above).  Further, such spacing would have been recognizable as desirable in order to allow steering parts (e.g., Menjak 516, 520) to accommodate different automotive design requirements such as avoiding interference with a larger engine or exhaust manifold, or switching driver/passage sides for sale in different countries.  Additionally, note that there is currently no evidence on record of any criticality for any particular spacing magnitude (zero or non-zero) such that the MPEP guidance on case law regarding the 4  Therefore, it would have been obvious to one of ordinary skill before the effective filing date to further modify Menjak toward a non-zero spacing by the above reasoning/rationale.

Response to Arguments
Applicant's argument that the newly added limitations overcome the prior art is not persuasive.  As detailed in the reworded rejections above, the newly amended claims 1-3, 6-12 and 15-20 are suggested by the art, and claims 4 and 13 constitute new matter and are too unclear to allow for consideration against the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 CFR 1.83 which states: "(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.  (b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.  (c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof."
        2 See MPEP 2173.05(o) which states "where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.  Ix parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989)".
        
        3 See Ex parte Miyazaki, 89 USPQ2d 1207 (Board of Patent Appeals and Interferences 2008) (precedential) wherein the Board found that when the claims are indefinite "prior art rejections must fall, pro forma, because they necessarily are based on speculative assumption as to the meaning of the claims.  In re Steele, 305F.2d859, 862-63(CCPA 1962)".  See also MPEP §2143.03(I) and MPEP §2173.06 which forbids application of prior art to a claim that requires a speculation or assumption on meaning or scope, citing In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  
        
        4 MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).